Judgment of the Supreme Court, Kings County, dated May 10, 1966, modified, on the facts, by striking out the sum of $24,000 and by substituting therefor the sum of $23,980 and by modifying the other provisions accordingly. Findings of fact inconsistent herewith are reversed and new findings are made as indicated herein. As so modified, judgment affirmed, without costs. The implied finding that defendant made no payments is modified since defendant did pay $20 for 10 units. Ughetta, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.